 


109 HR 3361 IH: South Caucasus Integration and Open Railroads Act of 2005
U.S. House of Representatives
2005-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3361 
IN THE HOUSE OF REPRESENTATIVES 
 
July 20, 2005 
Mr. Knollenberg (for himself, Mr. Pallone, and Mr. Radanovich) introduced the following bill; which was referred to the Committee on International Relations, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To prohibit United States assistance to develop or promote any rail connections or railway-related connections that traverse or connect Baku, Azerbaijan; Tbilisi, Georgia; and Kars, Turkey, and that specifically exclude cities in Armenia. 
 
 
1.Short titleThis Act may be cited as the South Caucasus Integration and Open Railroads Act of 2005. 
2.FindingsCongress finds the following: 
(1)United States policy toward the countries of the South Caucasus is intended to foster regional stability and enhanced cooperation. 
(2)The development of political, economic, and security ties among all countries of the South Caucasus and between the South Caucasus region and the West, will enhance regional stability and advance United States interests. 
(3)The development of open and integrated transportation routes in the countries of the South Caucasus will provide positive incentives for international private investment, increased trade, and other forms of commercial interaction with the rest of the world.  
(4)The Republic of Armenia is a valued ally of the United States and democratic countries throughout the world. The United States continues to value the strong bond that exists between Armenia and the United States. 
(5)The exclusion of Armenia from regional economic and commercial undertakings in the South Caucasus undermines the United States policy goal of promoting a stable and cooperative environment in the region. 
(6)A new railroad has been proposed connecting Baku, Azerbaijan; Tbilisi, Georgia; and Kars, Turkey, which would cost at least $400 to $800 million to build. 
(7)The proposed railroad specifically bypasses Armenia and serves to isolate Armenia from East-West commercial corridors. 
(8)A railroad that connects Tbilisi, Georgia; Gyumri, Armenia; and Kars, Turkey, already exists. 
(9)The existing railroad is in working condition and could be operational within weeks of an agreement among Armenia, Georgia, and Turkey, with minor repairs needed in specific locations. 
(10)Azerbaijan’s leading role in developing the proposed Baku-Tbilisi-Kars railroad and other similar actions by Azerbaijan serve to undermine and avoid a just solution to the Nagorno-Karabakh conflict and potentially destabilize the region. 
3.Prohibition on United States assistance for the proposed Baku-Tbilisi-Kars railroad 
(a)ProhibitionAssistance under the provisions of law described in subsection (b) may not be made available to develop or promote any rail connections or railway-related connections that do not traverse or connect with Armenia, and do traverse or connect Baku, Azerbaijan; Tbilisi, Georgia; and Kars, Turkey.  
(b)Provisions of lawThe provisions of law referred to in subsection (a) are the following: 
(1)Title IV of chapter 2 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2191 et seq.; relating to the Overseas Private Investment). 
(2)Chapter 12 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2296 et seq.; relating to assistance for the countries of the South Caucasus and Central Asia). 
(3)Section 661 of the Foreign Assistance Act of 1961 (22 U.S.C. 2421; relating to the Trade and Development Agency). 
(4)The Export-Import Bank Act of 1945 (12 U.S.C. 635 et seq.). 
(5)Any other provision of law.  
 
